Case: 13-30052   Document: 00512461374   Page: 1   Date Filed: 12/05/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                              No. 13-30052                             FILED
                            Summary Calendar                    December 5, 2013
                                                                  Lyle W. Cayce
                                                                       Clerk
UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

JAMES HAMPTON,

                                         Defendant-Appellant

Cons. w/ No. 13-30131

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

JAMES QUINNEY HAMPTON,

                                         Defendant-Appellant


                Appeals from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 2:99-CR-20103-1
                         USDC No. 2:04-CR-20111-1
     Case: 13-30052      Document: 00512461374         Page: 2    Date Filed: 12/05/2013


                                     No. 13-30052
                                   c/w No. 13-30131
Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       James Hampton appeals the above-range sentence of 48 months imposed
following the district court’s revocation of his term of supervised release. He
began serving the term after completing his sentence of imprisonment for his
conviction for possession with intent to distribute cocaine.
       Hampton also appealed from a 12-month revocation sentence imposed
based on his violation of the conditions of supervised release arising out of his
conviction for conspiracy to possess contraband in prison.                That case was
consolidated with the instant drug case on appeal. However, Hampton has not
challenged the 12-month revocation sentence in his brief.                  Thus, he has
abandoned his challenge in appeal No. 13-30131. See Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993).
       Hampton argues that his sentence is plainly unreasonable because the
district court procedurally erred by failing to provide adequate reasons for
departing or varying upward to a sentence that was double the advisory
guidelines range sentence. Because Hampton failed to raise this argument in
the district court, review is for plain error. See United States v. Mondragon-
Santiago, 564 F.3d 357, 361 (5th Cir. 2009).
       The district court reviewed the charged violation; considered the
arguments of the parties, including the mitigating circumstances presented by
Hampton; and provided specific reasons for rejecting Hampton’s contention
that his inability to obtain employment was a mitigating circumstance. The
district court made it clear that it believed that Hampton could have obtained



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 13-30052    Document: 00512461374     Page: 3   Date Filed: 12/05/2013


                                 No. 13-30052
                               c/w No. 13-30131
the right to open a business using legal means and that Hampton’s reliance on
illegal conduct was a continuation of his history of engaging in criminal
conduct. The record reflects that the district court provided adequate reasons
for the sentence imposed, and therefore, it committed no procedural error,
plain or otherwise. See United States v. Whitelaw, 580 F.3d 256, 261 (5th Cir.
2009).
      Hampton also argues that his 48-month sentence is substantively
unreasonable because he committed a single violation during his supervised
release, which did not harm anyone and provided him with the means to
comply with the condition of supervised release that he obtain employment.
We review a preserved objection to a revocation sentence’s substantive
reasonableness under the plainly unreasonable standard. United States v.
Miller, 634 F.3d 841, 843 (5th Cir. 2011). We first examine the substantive
reasonableness of a sentence for an abuse of discretion, and, if it is
unreasonable, we consider whether the error was obvious under the existing
law. Id. Hampton’s assertion that the sentence was plainly unreasonable
because he committed a single technical violation of his supervised release fails
because, as he acknowledged, his conduct involved the commission of the
crimes of identity theft and bank fraud. The district court properly considered
the illegal nature of Hampton’s fraudulent scheme and his history of failing to
comply with the conditions of parole and supervised release, which were
relevant 18 U.S.C. § 3553(a) factors. The district court also considered the
mitigating circumstances alleged by Hampton but found that Hampton could
have overcome his issues by employing lawful means. Based on the totality of
circumstances, the district court’s imposition of a sentence above the advisory
guidelines range did not reflect an abuse of discretion. It follows that it was




                                       3
    Case: 13-30052   Document: 00512461374   Page: 4   Date Filed: 12/05/2013


                               No. 13-30052
                             c/w No. 13-30131
not plainly unreasonable. See Miller, 634 F.3d at 843. The judgments are
AFFIRMED.




                                    4